Citation Nr: 0005605	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-12 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Determination of an initial rating for posterior subscapular 
cataract, right eye, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1979 to June 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted service connection for 
posterior subscapular cataract, right eye, and assigned a 
noncompensable evaluation.  The veteran appealed the 
evaluation assigned to the BVA and the case was referred to 
the Board for appellate review. 

The veteran's May 1997 claim for service connection also 
contained a claim for an increased evaluation for service-
connected laceration of the right cornea.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

The veteran failed to appear for his scheduled Travel Board 
hearing in September 1999.


FINDING OF FACT

The veteran has 20/50 vision in his service-connected right 
eye, and the nonservice-connected left eye is considered to 
have 20/20 vision for rating purposes.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
posterior subscapular cataract, right eye, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.75-84a, Diagnostic Codes 6027-6079 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The veteran was given a VA eye examination in August 1997.  
Corrected acuity was noted to be 20/50 in the right eye, and 
20/40 in the left eye.  Pupils were equal, round and reactive 
to light.  The veteran had full range of motion of the extra-
ocular muscles.  The examiner reported early posterior 
subscapular cataracts developing in the right eye, as well as 
corneal scarring secondary to corneal laceration.  In an 
addendum report in November 1997, the examiner stated that 
"cataract could be developing secondary to trauma to eye.  
No way of knowing for sure."

Based on this examination, the RO, in February 1998, resolved 
reasonable doubt in favor of the veteran and granted service 
connection for posterior subscapular cataract of the right 
eye secondary to service-connected laceration of the right 
cornea.  The RO assigned a noncompensable evaluation for 
posterior subscapular cataract of the right eye.  

The veteran submitted VA treatment records showing treatment 
from May to June 1997.  In May 1997 the veteran complained of 
"funny lines" or "wavy lines" in his peripheral vision.  
Visual acuity was 20/40 in his right eye and 20/30 in his 
left eye.  The records did not specify whether these figures 
referred to corrected or uncorrected vision.  An entry a few 
day later noted that corrected distant visual acuity was 
20/50 in the right eye, and 20/30 in the left eye.  

In December 1998, the RO requested that the veteran notify VA 
of the location of any facility where he had received recent 
treatment for his eye disorders, as well as the dates of such 
treatment.  No response was received from the veteran.  In 
December 1998, the RO also requested from the VA Medical 
Center any medical records after June 1997, concerning the 
veteran.  The only records received were duplicate copies of 
the VA examination report.  The Board finds that no further 
action is necessary to meet the duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  Where the schedule does not provide a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).  

Under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6027, 
preoperative traumatic cataracts are to be rated on 
impairment of vision, and postoperative traumatic cataracts 
are to be rated on impairment of vision and aphakia.  The 
medical evidence does not indicate that the veteran has 
received surgery for his cataracts and his disability is 
therefore to be rated under impairment of vision only.  As 
the veteran is only service-connected in one eye, the other 
eye is considered to have 20/20 vision, for rating purposes.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for posterior subscapular cataract of 
the right eye.  Under DC 6079, a 10 percent evaluation is 
assigned for visual acuity of 20/40 in one eye and 20/50 in 
the other eye.  The veteran's service-connected right eye has 
visual acuity of 20/50.  However, since the other eye is 
considered to have visual acuity of 20/20, the criteria for a 
compensable evaluation have not been met.  Accordingly, a 
compensable rating for a posterior subscapular cataract of 
the right eye is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

A compensable evaluation for posterior subscapular cataract 
of the right eye is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

